In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-06-00010-CV
______________________________


ROY JON, Appellant
 
V.
 
VICTOR TUATAGOLA, Appellee


                                              

On Appeal from the 5th Judicial District Court
Bowie County, Texas
Trial Court No. 04C1327-005


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            In a related case, Roy Jon appealed the trial court's decision to dismiss his lawsuit against
several employees of the Texas Department of Criminal Justice.  See Jon v. Tuatagola, No. 06-05-00116-CV.  Without having previously filed a motion for new trial, Jon filed his notice of appeal in
that case August 31, 2005.  Therefore, under our Rules of Civil Procedure, the trial court's plenary
jurisdiction over the suit expired thirty days following that court's entry of its August 19, 2005, final
judgment.  See Tex. R. Civ. P. 329b(d).
            Almost two months later (and well beyond the expiration of the trial court's plenary
jurisdiction), Jon filed a motion to reinstate his lawsuit, which the trial court granted November 1,
2005.  Not to be deterred by the possibility of actually receiving the relief he requested, Jon appealed
the trial court's order of reinstatement November 9, 2005.
            The district clerk forwarded to this Court a record of the reinstatement proceedings, but the
district clerk erroneously labeled the record as a supplement to be filed in connection with Jon's other
appeal (from the dismissal of the lawsuit).  After conducting our own review of these documents,
we discovered Jon's notice of appeal from the reinstatement order should constitute an appeal
separate and apart from cause number 06-05-00116-CV.
            Accordingly, we assign the documents related to Jon's appeal of the trial court's reinstatement
order to cause number 06-06-00010-CV.  However, because Jon has appealed an order that is neither
final nor a permitted interlocutory appeal, we dismiss this case for want of jurisdiction.
 
 
                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          January 18, 2006
Date Decided:             January 19, 2006